Order of the Court: The motion of respondent Robert Leo Coyne to strike his name from the roll of attorneys licensed to practice law in Illinois pursuant to Supreme Court Rule 762(a), effective February 24, 2002, is continued until farther order, with leave given to respondent to file, on or before June 14, 2002, an amended motion which does not contain a request for retroactive application of disbarment. If an amended motion is not timely filed, the motion to strike name will be denied without further notice. If an amended motion is timely filed, a statement of charges and affidavit under Rule 762(a) shall be filed anew. On the Court’s own motion, respondent Robert Leo Coyne is suspended from the practice of law on an interim basis, effective immediately and until further order, pursuant to Supreme Court Rule 774.